Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the applicant’s response filed on 10/13/20.  As directed by the response, no claims have been amended, canceled, or added.  As directed by the election, claims 32-37 have been withdrawn.  Thus, claims 1-37 are pending in the application, with claims 1-32 being examined on the merits.
Applicant’s election without traverse of claims 1-31 in the reply filed on 10/13/20 is acknowledged. Claims 32-37 are withdrawn from consideration.
Drawing Objections
2.	The drawings are objected to for the following informalities:
Fig. 1 should include a reference character “2” for the “body element 2” recited on Page 19, ln. 10, of the specification.
Fig. 7 has a lead line without an associated reference character. It appears as though reference number “6” is missing.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: aerosol chamber 34 (Pg. 27, ln. 12).
Figure 9 needs to show a connection (i.e. brackets or connection lines) between all components within the figure, or label each component as a separate figure.  See 37 CFR 1.84(h)(1).
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rest position” of the mouthpiece (claim 19) must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objections
3.	The disclosure is objected to because of the following informalities: 
The specification is objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference sign(s) not found in the drawings: aerosol chamber 34 (Pg. 27, ln. 12).
Appropriate correction is required.
Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	The limitations “a heating means” (claim 18, ln. 1), “audio and/or visual means” (claim 22, ln. 1), “locking means” (claim 23, ln. 1), and “resilient means” (claim 31, ln. 1) are interpreted under 35 USC 11(f).
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
7.	Claim 8 is objected to because it is missing a period at the end of the claim.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



9.	Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the limitation “wherein said ultrasonic vibrator is activated by said AC voltage, and wherein said nebulizer is adapted to enable converting into aerosol droplets at least part of a liquid comprised in an enclosure, and the aerosol droplets to be directly inhaled from said mouthpiece” (ln. 7-10) are unclear as to whether the limitation is directed toward a device or a method of using a device.  For the purposes of examination, the limitation will be interpreted as a device “configured to” perform the recited functions.  A suggestion for correction is --wherein said ultrasonic vibrator is configured to be activated by said AC voltage, and wherein said nebulizer is adapted to enable converting at least part of a liquid comprised in an enclosure into aerosol droplets, wherein the aerosol droplets are configured to be directly inhaled from said mouthpiece--.  Additionally, the term “an enclosure” (ln. 11) and “a liquid” (ln. 11) are unclear if they are the same “enclosure” and “liquid” introduced in line 9.  For the purposes of examination, the second recitation of the terms “enclosure” and “liquid” will be interpreted as referring to the initially introduced terms “enclosure” and “liquid.”
	Regarding claim 2, the term “it” (ln. 3) is unclear as to what component “it” is referring.  For the purposes of examination, the term “it” will be interpreted as referring to the “mobile inhaler.”

	Regarding claim 11, the term “the dimensions” (ln. 2) lacks an antecedent basis.
	Regarding claim 17, the term “a vacuum level” (ln. 2) is unclear as to what “level” is referring (e.g. magnitude of the vacuum, duration of the vacuum, etc).  For the purposes of examination, “vacuum level” will be interpreted as any parameter dealing with the vacuum.
	Regarding claim 18, the term “its” is unclear as to what component “its” is referring. For the purposes of examination, the term “its” will be interpreted as referring to the “aerosol.”
	Regarding claim 27, the limitation “the nebulizer mesh is comprised within said container” (ln. 1-2) is unclear as to whether the container is being positively claimed, as the introduction of “container” in claim 26 is in functional language (“said enclosure is configured to enable holding a container”) without actually claiming the container itself.  Claim 27 implies that the container is already a claimed component of the mobile inhaler when this does not appear to be the case.
	Regarding claim 28, the limitation “said container…includes a piston” (ln. 1-2) is unclear as to whether the container is being positively claimed, as the introduction of “container” in claim 26 is in functional language (“said enclosure is configured to enable holding a container”) without actually claiming the container itself.  Claim 28 implies that the container is already a claimed component of the mobile inhaler when this does not appear to be the case.
“said enclosure is configured to enable holding a container”) without actually claiming the container itself.  Claim 28 implies that the container is already a claimed component of the mobile inhaler when this does not appear to be the case.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 6-9, 12-14, 21-22, 26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Mark (2012/0291776) in view of Weng et al (2008/0173729).
	Regarding claim 1, Van Der Mark discloses mobile inhaler (Fig. 2, apparatus 10) comprising: a mouthpiece comprising at least one inhaling opening (Fig. 2, mouthpiece 36 has an opening.  Alternatively, the entire upper portion 14 can be considered a “mouthpiece”); a body element connected to the mouthpiece (Fig. 2, lower portion 12. Alternatively, all portions of apparatus 10 besides the mouthpiece 36 can be considered the “body element”) and comprising a housing for holding a DC power source [0022] discloses that lower portion 12 can house a DC power source); a nebulizer comprising an ultrasonic vibrator and a mesh (Fig. 3, ultrasonic vibrator 44 and a mesh 38; see [0028]), wherein said ultrasonic vibrator is activated by said power source, and wherein said nebulizer is adapted to enable converting into aerosol droplets at least part of a liquid comprised in an enclosure, and the aerosol droplets to be directly inhaled from said mouthpiece ([0028]-[0029] discloses that vibration of the mesh from the power source causes aerosolization of a liquid to be inhaled through the mouthpiece of the device); and an enclosure adapted to enable holding a liquid (Fig. 2, chamber 34), and characterized in that it provides a connection to enable fluid transfer from said enclosure to the nebulizer ([0025] discloses that medication chamber 34 and guide 32 are used to direct liquid medication to the nebulizer)
Van Der Mark does not disclose a power conversion unit comprising an inverter operative to convert a DC voltage provided by a DC power source, into a higher AC voltage that is used to activate the ultrasonic vibrator.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrical power circuit of Van Der Mark to have an inverter to convert DC voltage to a higher AC voltage as taught by Weng in order to prevent energy waste and take a lower DC voltage from a battery to a higher AC voltage that is more appropriate for vibrating a nebulizer for aerosolizing a liquid within an inhaler.
	Regarding claim 6, the modified device of Van Der Mark has the mouthpiece as detachably connected to the body element (Van Der Mark, [0024] discloses the mouthpiece 36 as detachable).
	Regarding claim 7, the modified device of Van Der Mark has the nebulizer as being comprised within the mouthpiece (Van Der Mark, Fig. 2, mesh 38 is located inside the upper portion 14 when the inhaler 10 is assembled (which is considered the mouthpiece for the purposes of this claim)).
	Regarding claim 8, the modified device of Van Der Mark has the mesh as fixedly positioned in said mobile inhaler (Van Der Mark, Figs. 3-5, mesh 38 is fixed between coupling member 54 and spring element 48 within the inhaler 10), and wherein said ultrasonic vibrator is operative to enable conveying liquid held in the enclosure towards said mesh (Van Der Mark, [0029] discloses that liquid is conveyed to be adjacent the flexible membrane 38, wherein the liquid is the ejected as an aerosol through the apertures of the membrane 38).

	Regarding claim 12, the modified device of Van Der Mark has an electrical circuit for increasing AC voltage provided to said ultrasonic vibrator (Weng, [0061], converter 50 would comprise a circuit that steps up AC voltage).
	Regarding claim 13, the modified device of Van Der Mark has the electrical circuit enabled for controlling an amount of liquid converted into aerosol droplets, by changing the level of the AC voltage provided (Weng, [0062] discloses that the microprocessor the inhaler can increase the level of the AC voltage to control the vibrating element of the nebulizer, as would be implemented in the modified device).
	Regarding claim 14, the modified device of Van Der Mark has the electrical circuit comprising at least one member of the group that consists of a resonant circuit and a phase-locked loop (PLL) (Weng, [0022], discloses the circuit as operating as a resonant circuit).
	Regarding claim 21, the modified device of Van Der Mark has a control unit (Van Der Mark, [0022], discloses a processor and a controller).
	Regarding claim 22, the modified device of Van Der Mark has an audio and/or visual means for providing information to a user of said mobile inhaler (Van Der Mark, Fig. 1, discloses a display 18; [0022] discloses both audio and visual means).
	




Regarding claim 26, the modified device of Van Der Mark has said enclosure as configured to enable holding a container that comprises the liquid into said mobile inhaler (Van Der Mark, [0025], discloses that pre-sealed containers may be used).
	Regarding claim 30, the modified device of Van Der Mark has the container as located at least partially inside the mouthpiece and is disposable (Van Der Mark, [0025], discloses the pre-sealed medication assembly as disposable, wherein the assembly would sit within upper portion 14 (i.e. “mouthpiece”)).
13.	Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Mark in view of Weng, as applied to claim 1 above, and further in view of Humberstone et al (5,518,179).
	Regarding claim 2, the modified device of Van Der Mark has the enclosure including a mechanism to enable fluid transfer from said enclosure to the nebulizer (Van Der Mark, [0025], discloses a medication chamber 34 and “guide 32” that enables fluid transfer to the vibrating mesh 38 of the nebulizer).
	The modified device of Van Der Mark does not have fluid transfer configured to occur irrespective of a spatial angle at which the inhaler is being hand-held.
	However, Humberstone teaches a nebulizer comprising an enclosure and a delivery mechanism comprising a wick to deliver liquid from the enclosure to the nebulizer (Fig. 1, capillary feed 3 serves as a wick to transport liquid 2 from an enclosure to a vibrating membrane 5 to generate aerosol 10). 

	Regarding claim 3, the modified device of Van Der Mark (as modified in the rejection of claim 1) has a liquid (Van Der Mark, Fig. 3, liquid 52).
	The modified device of Van Der Mark does not have the liquid in contact with a wick.
	However, Humberstone teaches a nebulizer comprising an enclosure and a delivery mechanism comprising a wick to deliver liquid from the enclosure to the nebulizer (Fig. 1, capillary feed 3 serves as a wick to transport liquid 2 from an enclosure to a vibrating membrane 5 to generate aerosol 10). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the medication chamber and guide of the modified device of Van Der Mark to have a wick transport system as taught by Humberstone in order to ensure a constant and even delivery of liquid to the vibrating mesh.
	Regarding claim 4, the modified device of Van Der Mark has said wick in contact with the mesh, thereby preventing direct contact between the mesh and the liquid comprised within said enclosure (Humberstone, Fig. 1, wick 3 serves as the bridge between the liquid 2 in the enclosure and the vibrating membrane 5, as would be implemented in the modified device).

14.	Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Mark in view of Weng, as applied to claims 1 and 9 above, and further in view of Litherland et al (2002/0129812).
	Regarding claim 10, the modified device of Van Der Mark has said mesh comprising a plurality of openings (Van Der Mark, [0028], disclose a number of apertures in the flexible membrane 38).
	The modified device of Van Der Mark does not have the mesh as having a dome shaped portion.
	However, Litherland teaches a nebulizer comprising a vibrating mesh configured to generate an aerosol, wherein the mesh comprises a dome shaped portion (Fig. 7, vibrating element 36; [0036] discloses that the vibrating element 36 preferably has a dome-shaped element).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the mesh of the modified device of Van Der Mark to have a dome-shape as taught by Litherland in order to increase the surface area of the mesh to generate more aerosol during vibration of the mesh.  Additionally, such a modification is the simple substitution of one known vibrating mesh (i.e. the dome-shaped mesh of Litherland) for another known vibrating mesh (i.e. the flat mesh of Van Der Mark) to obtain the predictable result of generating an aerosol within an inhaler via vibrating a porous membrane).

	However, Litherland additionally teaches a heater configured to heat up the liquid before delivery to the patient to help remove bubbles in the liquid (Fig. 11, heating wires 121; see [0039]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the medication chamber of the modified device of Van Der Mark to have heating wires as taught by Litherland in order remove bubbles from the liquid.  Additionally, heating the liquid may make the resultant aerosol a more pleasant or tolerable temperature for the patient.
15.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Mark in view of Weng, as applied to claim 1 above, and further in view of Matsumoto et al (2017/0238608).
	Regarding claim 11, the modified device of Van Der Mark has the mesh comprising a plurality of openings (Van Der Mark, [0028]).
	The modified device of Van Der Mark does not have the dimensions of at least two of the openings included in said plurality of openings as different from each other.
	However, Matsumoto teaches mesh bodies or screens within an inhaler wherein the openings in the mesh body are of different dimensions (Fig. 12; [0082], discloses that the shapes of the plurality of openings may be of different types).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the plurality of openings in the .
16.	Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Der Mark in view of Weng, as applied to claim 1 above, and further in view of Reed et al (9,352,108).
	Regarding claim 15, the modified device of Van Der Mark does not have a vacuum sensor configured to affect operation of said mobile inhaler.
	However, Reed teaches a pressure sensor within an inhaler that detects a patient’s inhalation and causes the vibrator elements responsible for aerosolization of a liquid to start and stop accordingly in order to time aerosol generation with patient inhalation (col. 14, ln. 4-10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Van Der Mark to have a vacuum or pressure sensor configured to affect the vibration of the mesh as taught by Reed in order to ensure that aerosol generation takes place during patient inhalation to avoid any waste of liquid.
	Regarding claim 16, the modified device of Van Der Mark has said vacuum sensor controlling an amount of aerosol being inhaled by a user of said mobile inhaler (Reed, col. 14, ln. 4-10, discloses that a pressure sensor dictates when the vibrator 
	Regarding claim 17, the modified device of Van Der Mark has the amount of liquid converted into aerosol droplets as dependent on a vacuum level at said mobile inhaler (Reed, col. 14, ln. 4-10, discloses that a pressure sensor dictates when the vibrator elements 46, 48 are activated, whereby the amount of vacuum at the inhaler is sensed by the pressure sensor.  Thus, vacuum levels at the inhaler control when the vibrator elements are activated).
Regarding claim 20, the modified device of Van Der Mark does not have a communication interface for transferring and receiving information between the mobile inhaler and a remote electronic device.
However, Reed additionally teaches a communication interface for transferring and receiving information between the inhaler and a remote electronic device (Fig. 3, inhaler 2 can transfer and receive information from a smart phone 6 via interface ports and a connection 6).  Such communication is important to transfer stored data between the two interfaces (Col. 8, ln. 9-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Van Der Mark to have a communication interface for transferring and receiving information between the inhaler and a remote electronic device as taught by Reed in order to track the usage and performance of the inhaler and provide the inhaler with updates or programs for operation.

19 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Mark in view of Weng, as applied to claim 1 above, and further in view of Vito (2003/0010336).
	Regarding claim 19, the modified device of Van Der Mark has a mouthpiece (Van Der Mark, Fig. 2, mouthpiece 36).
	Van Der Mark does not disclose that the mouthpiece has a rest position and a user position, wherein in the rest position the mouthpiece is at least partially accommodated into the body element.
	However, Vito teaches an inhaler have a telescoping mouthpiece that retracts into the body of the inhaler when not in use (Figs. 8-9 depicts a mouthpiece in a user position and rest position, respectively).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the mouthpiece of the modified device of Van Der Mark to be telescoping in order to have a use position and a rest position as taught by Vito in order to protect the mouthpiece during non-use and make the device small for storage.
18.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Van Der Mark in view of Weng, as applied to claim 1 above, and further in view of Voges (6,196,218).
Regarding claim 23, the modified device of Van Der Mark does not have a locking means to prevent unauthorized use of the mobile inhaler.
However, Voges teaches an inhaler that cannot issue its contents (i.e. “locked”) unless a corresponding code is entered by an intending user.
.
19.	Claims 1, 5, 24-28, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Litherland et al (2002/0129812) in view of Weng et al (2008/0173729).
	Regarding claim 1, Litherland discloses a mobile inhaler (Fig. 1, nebulizing device 2), comprising: a mouthpiece comprising at least one inhaling opening (Fig. 1, mouthpiece 6 has an opening); a body element connected to the mouthpiece and comprising a housing for holding a DC power source (Fig. 2, housing 4 is a body element that is configured to hold a DC power source (e.g. battery)); a nebulizer (Fig. 7) comprising an ultrasonic vibrator (Fig. 7, piezoelectric member 48) and a mesh (Fig. 7, vibrating element 36), and wherein said nebulizer is adapted to enable converting into aerosol droplets at least part of a liquid comprised in an enclosure (Figs. 3 and 7, vibrating element 36 converts liquid from fluid receptacle 30 which receives fluid from ampoule 18), and the aerosol droplets to be directly inhaled from said mouthpiece (Fig. 2, mouthpiece 6); and an enclosure adapted to enable holding a liquid, and characterized in that it provides a connection to enable fluid transfer from said enclosure to the nebulizer (Fig. 3, enclosures 26 and 30 provide a connection to transfer fluid from ampoule 18 to the vibrating element 36).

However, Weng teaches an ultrasonic nebulizer comprising a step-up DC-AC converter that converts an input DC voltage into a boosted output AC voltage to supply to a vibrating element of a nebulizer to help prevent energy waste ([0061]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Litherland to have an inverter to convert DC voltage to a higher AC voltage as taught by Weng in order to prevent energy waste and take a lower DC voltage from a battery to a higher AC voltage that is more appropriate for vibrating a nebulizer for aerosolizing a liquid within an inhaler.
	Regarding claim 5, the modified device of Litherland is configured to enable inhaling aerosol droplets derived from over 60% of an initial volume of the liquid held within said enclosure (Litherland, [0027], discloses that the ampoule can be a single dose, which means that over 60% of the volume of liquid held within said enclosure will be used, as all of the volume of liquid will be used).
	Regarding claim 24, the modified device of Litherland has at least one additional enclosure for holding at least one additional liquid (Litherland, Fig. 2, depicts two enclosures for receiving two ampoules).
	Regarding claim 25, the modified device of Litherland has a vaporizer operative to vaporize one or more of the at least one additional liquid (Litherland, Figs. 2 and 7, depicts two enclosures for receiving two ampoules, wherein a vibrating mesh 36 would be associated with each enclosure).

	Regarding claim 27, the modified device of Litherland has the nebulizer mesh as comprised within said container (Litherland, Figs. 3 and 7, container 30/42 contains the nebulizer mesh 38).
	Regarding claim 28, the modified device of Litherland has said enclosure or said container as detachably associated with said enclosure, includes a piston (Litherland, spike 56 serves as a type of piston).
	Regarding claim 31, the modified device of Litherland has a resilient means operative to enable biasing the container and/or the nebulizer towards each other (Litherland, Fig. 3, spike 56 is a resilient means that biases the ampule toward the nebulizer).
20.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Litherland in view of Weng, as applied to the rejection of claim 26 above, and further in view of Reed.
Regarding claim 29, the modified device of Litherland does not have a communication interface for receiving information stored in said container.
However, Reed teaches the container having a “medicament level sensor” that monitors the level of medicament in a fluid chamber and communicates this information (col. 14, ln. 18-29).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the modified device of Litherland to have a communication interface for receiving information stored in said container as taught by Reed in order to track the level of medicament remaining in the container.
Conclusion
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tan (2016/0213866) discloses an ultrasonic vaporizing inhaler comprising a wick to deliver liquid from an enclosure to an ultrasonic vibrating unit.
Rubin (2017/0368273) discloses an aerosol vaporizing with an inhalation sensor for controlling the timing of aerosolization.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785